Detailed Action.  
Allowable Subject Matter
Claims 11-15 and 17-18 are allowed, because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitation of its inserted allowable subject matter, previously stated, in combination with the rest of the limitations of the base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, and 4, and 6-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Sayegh; Emile G. US 5293442 A, and further in view of “Gallo” et al. US 20150131952 A1 and further in view of Messer; US 20120099825 A1.   
With regard to claim 1, Sayegh teaches a fiber optic cable (see figs. 1) comprising:  
at least one optical fiber element including a glass core and cladding layer on the core (see at least fig. 1, col. 1, lines 6-8); 

    PNG
    media_image1.png
    335
    544
    media_image1.png
    Greyscale

a primary buffer layer 3 positioned over the at least one optical fiber element (see   fig. 1, item 3, hard polymer coting over the cladding 2);
an inner jacket layer (i.e., 5) positioned over the primary buffer layer 3 (see fig. 1);  
 a strength member layer (6) surrounding the  inner jacket layer 5, the primary buffer layer  3 and the at least one optical fiber element 1 (clearly shown in at least fig. 1; also see col. 3, and col. 2-3), the strength member layer (6) including a plurality of yarns of fiber material positioned together to circumferentially surround the inner jacket layer 5,   primary buffer layer 3 and at least one optical fiber element 1 to form the strength member layer (clearly shown in at least fig. 1, col. 2-3); 
at least one of the yarns of the fiber material being formed of a high temperature fiber material having at least one of a softening point or a rated operating temperature exceeding 950 C (see at least col. 2, line 59-col. 3, line 10, the PTFE fibers/yarn including melting/softening  point; note also that PTFE is similar to that of the applicant’s fiber material; see also col. 1, lines 47-56, and that that at least PTFE and polyimide are high temperature materials would have the same characteristic), 

However, Sayeg does not explicitly teach: 
(a)that the above strength member layer including at least 25% high temperature fiber material with respect to the remaining fiber material of the overall strength member layer, and that the above highly heat-resistant material is “flame-resistant” material; and     
(b) at least one of the yarns of the fiber material including aramid fibers.   
Nonetheless, Sayeg sates that the strands/fibers of the strength layer (i.e., 6 or 4) can be chosen from preferably different materials such as Kevlaro.RTM.  polyester, RASTEX.RTM. PTFE, polyimide or Vectran.RTM.  naphthalene based aromatic copolyester, for example (see at least col. 3, lines 29-46).  And that the term “flame-resistant” is arguably inherent (see applicant’s admittance that at least PTFE, polyimide are highly flame-resistant material see pub. Pa. 0050-0059, specifically para. 0050, 0052, 0059) in the material composition of the Sayeg as the fiber material is highly heat-resistant and has a good thermal isolation (see col. 3, lines 22-28),   
   nonetheless for the sake of clarity limitation (a) such conventional material is taught by Gallo (see at least pa. 0032). With regard to limitation (b) such extremely conventional at least one of the yarns of the fiber material including aramid fibers aramid fiber is taught by Messer (see figs. 1-3, item 42 and see at least pa. 0046).      Thus, it would have been obvious to one having ordinary artisan skilled in the art when the invention was made to modify the optical fiber cable strength layer material with conventionally using the percentage of the heat resistant fibers used in the strength 


With regard to claims 2-4, and 6-7 the combination of Sayegh and Gallo, with the analogous arguments and motivation as stated above, further teach: 
With regard to claim 2, Gallo further teach wherein the highly flame resistant material of claim 1 has a Limiting Oxygen Index (LOI) of equal to or greater than 30 (see at least pa. 0032).  

Sayegh further teaches (note that the arguments presened in the combinational teachings of the cited prior art reference above with obviousness and motivation incorporated in the following rejections, as follows) 
3. (cancelled)        The fiber optic cable of claim 1 further comprising an inner jacket layer positioned between the primary buffer layer and the strength member layer (see fig. 1, item i.e., 5)   
4. The fiber optic cable of claim 1 wherein the inner jacket layer is formed of a highly flame-resistant material (see at least col. 3, lines 22-28).  
5.  (cancelled)       The fiber optic cable of claim 1 wherein the strength member layer includes high temperature fiber material having at least one of a softening point or a rated operating temperature exceeding 950 C (see at least col. 2, line 59-col. 3, line 4, including melting point).  


  Sayeg further teaches:
7. (Original) The fiber optic cable of claim 1 wherein the highly flame-resistant material of the outer jacket layer includes at least one of: Ethylene tetrafluoroethylene ETFE , Fluorinated ethylene propylene FEP, Perfluoroalkoxy alkane PFA, Polytetrafluoroethylene PTFE, Ethylene Chlorotrifluoroethylene (ECTFE), Polyaryletherketone (PAEB), Polybutylene terephthalate (PBT), Polyether Ether Ketone (PEEK), Polyvinylidene Fluoride (PVDF), Polyimide (PI) or Silicone (see col. 1, 42-65+).  
With regard to claims 8-9, Sayegh and Gallo do not explicitly state that wherein the strength member layer has a thickness in the range of 0.001 - 0.030 inches, and wherein the outer jacket layer has a thickness in the range of 0.004 - 0.025 inches.  Nonetheless, sayeg teaches that wherein the optical fiber has extremely small diameter (see col. 1, 2nd pa.) and that the thermal resistant layer PTFE in which the strength layer is made of has microstructure (see summary).  Gallo, teaches that the optical fiber cable layer(s) minimum layer rage starts from for example 0.1 to tens of micrometers, i.e., 50 microns (see pa. 0029 and 0035), and while Messer actually teaches such limitation (see parag. 0042).  Thus one or ordinary skilled in the art at the time of invention to modify the strength member thickness as taught by Messer to easily produce/set the 
With regard to claim 10, Sayeg further teach wherein the inner jacket layer (i.e., any of layer 5 or 6) is formed of a material of at least one of: Flame-Retardant Thermoplastic copolyester (FR-TPC) , Flame-Retardant Thermoplastic polyester elastomer (FR-PCT-ET) (Hytrel®), Crosslinked Polyvinylchloride (XLPVC), Crosslinked polyethylene (XL-PE), Flame Retardant Polyamide (FR-PA), Flame-Retardant Polyvinylchloride (FR-PVC), Flame -27-Attorney Docket: CAINT-85C Retardant Polyethylene (FR-PE), Flame Retardant Polypropylene (FR-PP), Flame Retardant Polyurethane (FR-PU), Flame Retardant Thermoplastic elastomer (FR- TPE), Flame-Retardant Thermoplastic Rubber (FR-TPR), thermoplastic copolyester (TPC), Thermoplastic polyester elastomer (PCT-ET) (Hytrel®), Polyurethane (PU), Polypropylene (PP), Polyethylene (PE), Polyvinylchloride (PVC), Thermoplastic elastomer (TPE), Thermoplastic Rubber (TPR), Polymethyl methacrylate (PMMA), Polyamide (PA) (see col. 3, line 22-col. 4, line 3); also various polymeric materials the same or closely related material taught by Sayer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Response to Argument and Amendments
Applicant's arguments filed on 01/11/2022, have been considered but are not found persuasive. 
 Applicant asserts that none of the references teach ‘the limitation in claim 1 regarding the fiber material making up the strength member layer being formed of a high temperature fiber material, is not found anywhere within the Sayegh reference. For further clarity, claim 1 has been amended to incorporate limitations from claim 5 regarding further definition of high temperature fiber material as set forth in paragraph [0038] with respect to the strength member fiber/filament materials. That is, the definition has been further clarified by the amendment to claim 1 noting that the high temperature fiber material has at least one of a softening point or a rated operating temperature exceeding 950 C.  It is believed a melting point of one or more of those materials is lower than 50% of the recited 950 C limitation. Accordingly, the Sayegh reference fails to teach specific limitations as set forth in claim 1. In fact, Sayegh generally teaches the opposite and teaches materials that would melt at a significantly lower temperatures’. 
The examiner responds that the applicant’s arguments are not fond persuasive, as an element of a cable such as a strength member having the same material as that of the applicant would have the same functionality and/or characteristics and that the claimed invention being argued is already taught by Sayegh.  Sayegh teachings include at least one of the yarns of the fiber material being formed of a high temperature fiber material having at least one of a softening point or a rated operating temperature exceeding 950 C (see at least col. 2, line 59-col. 3, line 10, the PTFE fibers/yarn including melting/softening  point; note also that PTFE is similar to that of the applicant’s.  
PTFE, polyimide or Vectran.RTM.  naphthalene based aromatic copolyester, for example (see at least col. 3, lines 29-46).  And that the term “flame-resistant” is arguably inherent (see applicant’s admittance that at least PTFE, polyimide are highly flame-resistant material see pub. Pa. 0050-0059, specifically para. 0050, 0052, 0059) in the material composition of the Sayeg as the fiber material is highly heat-resistant and has a good thermal isolation (see col. 3, lines 22-28).  
For clarity reasons, the examiner has incorporated secondary teachings by Galo that teaches this limitation (see at least pa. 0032). Noting that the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971) references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-17.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/           Primary Examiner, Art Unit 2883